Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Specification
The disclosure is objected to because of the following informalities: at least paragraphs [0018], [0019], [0052] and [0053] refer to device features that would appear to react to electromagnetic force rather than generating such a force. Note that paragraph [0023] appears to accurately describe the usual operation of an electromagnetic actuator.  
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities: the claim recites “wherein the biasing member comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9 – 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 recites a shaft as a component that generates an electromagnetic force. It is unclear how a shaft performs such a function.
Claim 10 recites a driving member as a component that generates an electromagnetic force. It is unclear how a shaft performs such a function.
For the purpose of examination, the claims will be read as reciting features that react to an electromagnetic force.

Claims 11, 12 and 14 are rejected as depending from indefinite claims.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4 – 7 and 9 – 14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over O’Brien (US 3323090 A) in view of Cis et al (US 20180274616 A1).

Regarding Claim 1, while O’Brien does not explicitly teach that the flapper (“shaft”) is employed in a gap between first and second nozzles, Official Notice is hereby taken that it is notoriously well known in the art to employ the general design of the torque motor of O’Brien in just such a device. 
O’Brien teaches (Figs 1-2) a valve in which “the shaft (32) defines a diameter (D) and a circumferential surface and is rotatable about an axis of rotation (R-R) (at 24); the shaft (32) defines first and second reduced radial portions (Fig 1, at left and right below of feature 34) around its circumferential surface, and the first (left) and second (right) reduced radial portions are in fluid communication with the first and second nozzle outlet openings, respectively; and the shaft (32) is configured to rotate between a first position where the first (left) nozzle outlet opening is more occluded by the shaft circumferential surface than the second (right) nozzle outlet opening, and a second position where the first (left) nozzle outlet opening is less occluded by the shaft circumferential surface than the second (right) nozzle outlet opening.”
Alternatively, Cis at figure 4 teaches a flapper (60) that rotates (at 314) between two nozzles.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to apply the actuator and flapper of O’Brien to control two nozzles as taught by Cis in order to yield the predictable result of modulating flow from the nozzles as further taught by Cis (see for example para [0056]).

O’Brien, or alternatively O’Brien as modified, further discloses a valve in which:

Regarding Claim 2, “the first (O’Brien, left) and second (right) reduced radial portions each comprise a groove (as depicted in Fig 1, at 34) in the circumferential surface of the shaft (32).”

Regarding Claim 4, “the axis of rotation (R-R) (O’Brien, through feature 24) is perpendicular to a central axis (N-N) (as notoriously well known or alternatively as in Cis at 311 versus through the depicted nozzles) of each nozzle outlet opening.”

Regarding Claim 5, “in the first position (for example, the flapper being swung to the left), the first nozzle outlet opening (at left) is fully occluded by the shaft (O’Brien, 32 or Cis, 60) circumferential surface (at O’Brien, 34) such that the first (left) reduced radial portion is prevented from being in fluid communication therewith, and the second nozzle outlet opening (at right) is fully open such that none of the second nozzle outlet opening is occluded by the shaft (O’Brien, 32 or Cis, 60) circumferential surface (at O’Brien, 34); and in the second position (for example, the flapper being swung to the right), the second nozzle outlet opening (at right) is fully occluded by the shaft (O’Brien, 32 or Cis, 60) circumferential surface (at O’Brien, 34) such that the second (right) reduced radial portion is prevented from being in fluid communication therewith, and the first nozzle outlet opening (at left) is fully open such that none of the first nozzle outlet opening (at left) is occluded by the shaft (O’Brien, 32 or Cis, 60) circumferential surface (at O’Brien, 34).”

Regarding Claim 6, there is “a biasing member (O’Brien, 24) configured to provide a biasing force that opposes rotation of the shaft (32) towards a third position (that is, centered as depicted in Fig 1) where the first nozzle outlet opening and the second nozzle outlet opening are equally occluded by the shaft circumferential surface (at 34).”

Regarding Claim 7, O’Brien does not teach a slot in the shaft (32).
Cis teaches (Figs 3A-3C) a spring (or “biasing member” 200) that is received in a slot of a shaft (600) extending through the diameter of the shaft. 
Note that Cis explicitly states at paragraph [0049] that the shaft (600) “extends through” the armature (500), which necessarily requires a slot to accommodate the spring as opposed to a design with the shaft merely extending into the armature, which would not require an accommodating slot in the shaft.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of O’Brien to employ a biasing member and slot as taught by Cis in order to yield the predictable result of improving consistency and simplifying manufacturing, as further taught by Cis (para [0060]).

Regarding Claim 9, there is at least “a coil (O’Brien, 30) arranged around at least a portion of the shaft (32, at 24; see Fig 1), wherein the coil (30) and [an armature] (20) are configured to generate an electromagnetic force that rotates the shaft (32) when the coil (30) is energised with an electric current (col 2, ll 57-67).”

Regarding Claim 10, “the shaft (O’Brien, 32) further comprises a driving member (20) extending perpendicular to the axis of rotation (R-R) (at 24) and configured to interact with the coil (30) to generate the electromagnetic force (as noted above).”

Regarding Claim 11, “the driving member (20) includes a permanent magnet attached thereto to interact with the coil to generate the electromagnetic force.”
See column 1, lines 19-26. Note that all portions of the device of O’Brien are read as included and attached to form a single device.

Regarding Claim 12, “the coil (O’Brien, 30) comprises a pair of coils on opposite sides across the diameter (D) of the shaft (32; see Fig 1).”

Regarding Claim 13, there is a “servo valve (that is, O’Brien employed as is notoriously well known in the art, or alternatively the combination if O’Brien in view of Cis) comprising the servo valve assembly of claim 1.”

Regarding Claim 14, when making and/or using the device of O’Brien (as in O’Brien Figs 1-3) or O’Brien as modified, one necessarily performs the step(s) of “applying an electric current to the coil (O’Brien, 30) to generate an electromagnetic force that rotates the shaft (32) about the axis of rotation (R-R) (at 24) in a first rotational direction towards the first position (Fig 1, to left); reversing the polarity of the electric current; and applying the reversed polarity electric current to the coil (30) to generate an electromagnetic force that rotates the shaft about the axis of rotation (R-R) (at 24) in a second rotational direction opposite the first rotational direction towards the second position (Fig 1, to right).
See O’Brien, directional arrows in Figure 1, just above feature 34 and at least at column 1, lines 19-26.

Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753